Citation Nr: 1438602	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-06 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for osteoarthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of his claim, the Veteran testified at a hearing at the RO in August 2012 before the undersigned Acting Veterans Law Judge of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed osteoarthritis of the lumbar spine had its onset during military service.  During his hearing, the Veteran reported that he worked as a fire fighter for the Department of the Navy at the Charleston, South Carolina Naval Station from December 1977 until February 1994.  He added that annual examinations were conducted, in which, his back condition was noted.  These records have not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to obtain all medical records associated with his employment as a firefighter with the Department of the Navy at the Charleston, South Carolina Naval Station from December 1977 until February 1994.  All records and/or responses received should be associated with the claims file.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, then document this in the file and notify the Veteran.

2.  After obtaining any additional records, forward the claims files to the VA compensation examiner that provided the April 2011 opinion (or a suitable substitute if this individual is unavailable) for supplemental comment (addenda) concerning the nature and etiology of the low back disorder.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



